DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 was filed after the mailing date of the Final Rejection on 01 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claims 20-25 have been canceled as requested by the Applicant/Appellant.

Response to Arguments
An appeal brief was filed on 14 April 2021.  Following review of the historical documents, the Applicant’s arguments of record, and Appellant’s arguments, see Pages 6-8, filed 14 April 2021, with respect to claim 1, and Pages 9-10, filed 14 April 2021, with respect to claim 10 have been fully considered and are persuasive.  The rejections of claims 1 & 10 have been withdrawn. 

Allowable Subject Matter
Claims 1 & 10
Claims 2-6, 8-9, & 18-19 are allowed as presented, dependent on claim 1.
Claims 11-13 are allowed as presented, dependent on claim 10.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusters (US RE38,867 E) teaches a device for turning and changing direction of a print medium.  Dobrindt (US 8,820,737 B2) teaches a medium transport device with a turning and recirculating unit and method.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853